Citation Nr: 0212774	
Decision Date: 09/23/02    Archive Date: 10/03/02

DOCKET NO.  00-04 147	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUE

Entitlement to service connection for the cause of death.

 


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Tanya A. Smith, Associate Counsel


INTRODUCTION

The veteran had active service from September 1941 to August 
1942 and May 1945 to May 1946.  During his military service, 
the veteran was a prisoner of war from April 1942 to August 
1942.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from an April 1999 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Manila, the Republic of the Philippines. 

The issue of entitlement to dependency and indemnity 
compensation under the provisions of 38 U.S.C.A. § 1318 was 
denied by the RO on April 6, 1999.  On August 5, 1999, the 
appellant's notice of disagreement was received.   In the 
Board's remand of March 30, 2001, the RO was directed to 
issue an appropriate statement of the case.  The appellant 
has made a claim for benefits under 38 U.S.C.A. § 1318 
although the veteran was not rated totally disabled for the 
statutory period.  The Board has imposed a temporary stay on 
the adjudication of these claims in accordance with the 
directions of the United States Court of Appeals for the 
Federal Circuit in its decision in National Organization of 
Veterans' Advocates, Inc. v. Secretary of Veterans Affairs, 
Nos. 00-7095,-7096,-7097 (Fed Cir. Aug. 16, 2001).  In that 
decision, the Federal Circuit directed the Department to 
conduct expedited rulemaking which will either explain why 
certain regulations--38 C.F.R. § 3.22 and 38 C.F.R. 
§ 20.1106-- are inconsistent on the "hypothetical 
entitlement" issue or revise the regulations so that they 
are consistent.  The temporary stay on the adjudication of 
certain 38 U.S.C.A. § 1318 claims, including the claim in 
this case, will remain in effect pending the completion of 
the directed rulemaking.   When the rulemaking is complete 
and the stay is lifted, the RO should issue the appropriate 
statement of the case for the 38 U.S.C.A. § 1318 claim.

Pursuant to the Board's March 2001 Remand, the RO issued a 
Statement of the Case (SOC) in May 2001 which addressed the 
issue of appellant's entitlement to accrued benefits.  By 
June 2001 cover letter, the RO mailed the appellant a copy of 
the SOC as well as informed her of the requisite steps for 
filing a formal appeal should she decide to continue with her 
appeal.  The appellant did not file a substantive appeal, and 
the time prescribed for perfecting an appeal elapsed.


FINDINGS OF FACT

1.  The veteran's Certificate of Death indicates that he died 
in January 1993 of
cardiorespiratory arrest due to recurrent cerebrovascular 
accident and atrial fibrillation.  

2.  The service medical records and medical evidence of 
record do not demonstrate that recurrent cerebrovascular 
accident and atrial fibrillation first manifested during 
service or within one year from the veteran's discharge from 
service.

3.  There is no competent medical evidence that the service-
connected shrapnel wound of the back or malaria was the 
principal or a contributory cause of death.  

4.  The veteran was a former prisoner of war.

5.  There is no competent medical evidence that shows that 
the veteran developed ischemic heart disease at any time 
after his discharge from service.  




CONCLUSION OF LAW

A disability incurred in or aggravated by service did not 
cause or contribute to the veteran's death.  38 U.S.C.A. §§ 
1110, 1131, 1310, 5103, 5103A (West 1991 & Supp. 2001); 66 
Fed. Reg. 45, 620, 45,630-32 (Aug. 29, 2001) (to be codified 
as amended at 38 C.F.R. § 3.159); 38 C.F.R. §§ 3.303, 3.307, 
3.309, 3.312 (2001). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Post-Board Remand

Pursuant to the Board's March 2001 Remand, the RO provided 
the appellant with notice of VA's duties under the VCAA, 
detailed what information or evidence needed from the 
appellant, and offered assistance in obtaining additional 
evidence to substantiate the appellant's claim.  The RO 
obtained a medical opinion on whether the veteran's cause of 
death is related to military service.  The RO readjudicated 
the claim and issued a Supplemental Statement of the Case 
(SSOC) in June 2002.  The RO issued a SOC in May 2001 on the 
issue of entitlement to accrued benefits.  Based on the 
foregoing actions, the RO complied with the Remand 
instructions of March 2001.  Stegall v. West, 11 Vet. App. 
268 (1998).  The RO, however, failed to issue a SOC on the 
issue of entitlement to dependency and indemnity compensation 
under the provisions of 38 U.S.C.A. § 1318.  Accordingly, 
this issue must be remanded to the RO for compliance with the 
Remand instructions.




The VCAA

The Veterans Claim Assistance Act of 2000 (VCAA) redefines 
the obligations of VA with respect to the duty to assist and 
includes an enhanced duty to notify a claimant as to the 
information and evidence necessary to substantiate a claim 
for VA benefits.  38 U.S.C.A. §§ 5103, 5103A (West Supp. 
2001); 66 Fed. Reg. 45,620, 45,630-32 (Aug. 29, 2001) (to be 
codified at 38 C.F.R. § 3.159).  The RO considered the 
appellant's claim under the VCAA as indicated by the June 
2002 SSOC.  The RO provided the appellant with adequate 
notice as to the evidence needed to substantiate her claim 
and the reason the claim was denied.  Quartuccio v. Principi, 
16 Vet. App. 183 (2002).  Most recently, the appellant 
received a copy of the June 2002 rating decision and the June 
2002 SSOC.  The RO has also made satisfactory efforts to 
ensure that all relevant evidence has been associated with 
the claims file.  The appellant was afforded a personal 
hearing before the RO in August 2000.  The appellant was 
provided notice of the VCAA in April 2001 correspondence from 
the RO.  The appellant has not made the RO or the Board aware 
of any other evidence relevant to her appeal that needs to be 
obtained.  Based on the foregoing, the Board concludes that 
the duty to notify and duty to assist have been satisfied, 
and the Board will proceed with appellate review.  


Service Connection for Cause of Death

The veteran's Certificate of Death shows that he died in 
January 1993.  The listed immediate cause was 
cardiorespiratory arrest, the antecedent cause was recurrent 
Cerebrovascular Accident (CVA), and the underlying cause was 
atrial fibrillation.  A review of the veteran's service 
medical records shows only in-service treatment for a 
shrapnel wound injury and malaria.  At the time of the 
veteran's death, service connection was in effect for 
shrapnel wound of the back to muscle group XXII with metallic 
foreign body as well as malaria.  A medical opinion furnished 
in May 2002 shows that the physician opined that the 
veteran's cause of death was not remotely related to his 
service-connected malaria or shrapnel wound.  The evidence of 
record fails to establish that the veteran's service-
connected shrapnel wound injury or malaria was the primary or 
contributory cause of death.  38 C.F.R. § 3.312. Accordingly, 
service connection for cause of death on that basis is not 
warranted.

The appellant's primary contention is that the veteran's 
atrial fibrillation is due to ischemic heart disease, a 
condition he sustained when he was a prisoner of war.  
Service medical records do not show any evidence of CVA and 
atrial fibrillation during service.  The earliest evidence of 
CVA and atrial fibrillation is documented in a March 1989 
private medical record from The Medical City.  Dr. D.S. noted 
that the veteran suffered from a cerebral infarct and atrial 
fibrillation in March 1986.  
In a March 1989 letter from Dr. E.B.T., she noted that the 
veteran had been diagnosed with chronic hypertension and 
bronchitis and that the veteran suffered from residuals from 
the CVA.  In a March 1989 letter from Dr. E.G.S., he noted 
that the veteran was taking several medications for embolic 
infarct.  The April 1989 VA examination report shows similar 
diagnoses to those noted in the foregoing post-service 
records.  

The evidence shows that the earliest diagnosis rendered comes 
forty years after the veteran's separation from service.  CVA 
and atrial fibrillation are not shown to have manifested to a 
compensable degree during the one-year presumptive period 
from the veteran's separation of service.  38 C.F.R. §§ 
3.307, 3.309.  Nevertheless, given the fact that the veteran 
is a former prisoner of war, consideration must be given to 
the presumption set forth under 38 C.F.R. § 3.309(c).    
Under this regulation and accompanying note, service 
connection for cause of death is warranted for former 
prisoners of war who developed ischemic heart disease to a 
compensable degree at any time after discharge from service 
and who had experienced localized edema during captivity.  
Id.  The January 1989 Former POW Medical History report shows 
that the veteran entered a positive response to the question 
of whether he experienced swelling of the legs and/or feet 
during captivity.  The service medical records are absent any 
complaints of or treatment for localized edema.  An August 
1991 "medical certification" from the Non-Service Connected 
Disabled Veterans Association shows that the veteran gave a 
history of Beriberi, a disease listed under 38 C.F.R. § 
3.309(c).  No diagnosis of Beriberi is made and there is no 
competent medical evidence that the veteran suffered from the 
disease.  A diagnosis of CVA due to hypertension is noted and 
there is competent medical evidence that the veteran suffered 
from this disease, but hypertension is not a disease covered 
by the presumption.  

In the opinion furnished in May 2002, the physician opines 
that the veteran's recurrent CVA and atrial fibrillation were 
not related to military service.  The physician indicated 
that in the absence of objective findings of ischemic heart 
disease in the veteran's claim folder, the cause of death was 
cardiorespiratory arrest secondary to recurrent CVA due to 
hypertensive cardiovascular disease with atrial fibrillation.  
In the June 2002 SSOC, the RO refers to a medical treatise 
that indicates that hypertensive heart disease or 
hypertensive cardiovascular disease with atrial fibrillation 
can occur in the absence of coronary heart/artery disease.  
The examiner's medical opinion confirms the research reported 
in the medical treatise.  While the veteran suffered from 
hypertension, recurrent CVA, and atrial fibrillation, there 
is no competent evidence of ischemic heart disease.  
Accordingly, service connection for cause of death based on 
38 C.F.R. § 3.309(c) is not warranted.




ORDER

Service connection for cause of death is denied. 




		
	John E. Ormond, Jr.
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

